Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161529 & (18)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh
            Plaintiff-Appellee,                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
  v                                                                 SC: 161529
                                                                    COA: 352569
                                                                    Wayne CC: 02-000893-FC
  JOHN ANTONIO POOLE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to hold the application in abeyance is DENIED.
  The application for leave to appeal the May 1, 2020 order of the Court of Appeals is
  considered, and it is GRANTED. We ORDER the Wayne Circuit Court to appoint the
  State Appellate Defender Office to represent the defendant in this Court.

          The defendant shall file a supplemental brief within 56 days of the date of the order
  appointing counsel or by October 25, 2021, whichever is later, with no extensions except
  upon a showing of good cause. The brief shall address: (1) whether the defendant’s
  successive motion for relief from judgment is “based on a retroactive change in the law,”
  MCR 6.502(G)(2), where the law relied upon does not automatically entitle him to relief;
  and (2) if so, whether the United States Supreme Court’s decisions in Miller v Alabama,
  567 US 460 (2012), and Montgomery v Louisiana, 577 US 190 (2016) should be applied
  to defendants who are over 17 years old at the time they commit a crime and who are
  convicted of murder and sentenced to mandatory life without parole, under the Eighth
  Amendment to the United States Constitution or Const 1963, art 1, § 16, or both. The time
  for filing the remaining briefs shall be as set forth in MCR 7.312(E). The time allowed for
  oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court for
  permission to file briefs amicus curiae.

        ZAHRA, J., would deny for the reasons stated in People v Manning, 506 Mich 1033
  (2020) (MARKMAN, J., concurring).



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 23, 2021
         b0616
                                                                               Clerk